In a proceeding pursuant to Family Court Act article 10, Thores E appeals from an order of disposition of the Family Court, Queens County (Richardson-Mendelson, J.), dated April 18, 2007, which, upon his default in appearing at the fact-finding and dispositional hearings, placed the subject child in the care of the Commissioner of Social Services, and directed the appellant, inter alia, to complete a parenting skills program and an anger management program.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from the order of disposition, as it was rendered upon the appellant’s default in appearing at the fact-finding and dispositional hearings (see Matter of Klifton Joshua W., 284 AD2d 474 [2001]; Matter of Geraldine Rose W., 196 AD2d 313 [1994]).
The application of the appellant’s assigned counsel for leave to withdraw as counsel is granted, as there are no nonfrivolous issues which could be raised on appeal (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Florio, Garni and Balkin, JJ., concur.